Citation Nr: 1617060	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits withheld from a September 29, 2011, rating decision. 


ATTORNEY FOR THE BOARD

N. Snyder, Counsel








INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.  The appellant is the Veteran's former private attorney.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 8, 2012, decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  This is a simultaneously contested claim.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The appellant requested a videoconference hearing before the Board on an October 2012 Form 9.  In correspondence dated in February 2016, she again requested that she be scheduled for a videoconference hearing before the Board.  Videoconference hearings before the Board are scheduled by the RO.  

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the desired hearing in accordance with the docket number of this appeal.  The RO must notify the appellant and the Veteran of the scheduled date of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and appellant need take no action until otherwise notified but may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




